Citation Nr: 1537518	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the RO. In that rating decision, the RO declined to reopen the claim (i.e., the RO determined that new and material evidence had not been received to reopen the claim for service connection for a right knee disability).

In May 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for a right knee disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2007 decision, the Board declined to reopen the claim for service connection for a right knee disability; he did not appeal this decision.  

2. The evidence associated with the claims files subsequent to the September 2007 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability. Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONS OF LAW

1. The September 2007 Board decision that denied service connection for a right knee disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2. The evidence received subsequent to the September 2007 decision denying service connection for a right knee disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). In light of the favorable decision on the claim on appeal herein decided, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Board previously declined to reopen the Veteran's claim of service connection for a right knee disability in a September 2007 decision.  In particular, the Board found that the additional evidence added to the claims file subsequent to the July 1981 rating decision (denial of original claim) did not provide any medical basis to relate the Veteran's current right knee disability to service.

The evidence of record at the time of the September 2007 decision that declined to reopen his claim included a November 2003 private treatment record that documented the physician's impression that the Veteran had old Osgood Schlatter's disease status post-surgical resection of the bony ossicles with residual heavy scarring of the surrounding area. The physician also explained that it was possible that the Veteran has chronic patellar tendinitis and/or incomplete patellar tendon rupture. Also, findings of a December 2003 MRI showed trace joint effusion and large horizontal tear in the posterior horn of the medial meniscus. There was no evidence of a patellar tendon rupture but there was a small amount of fluid adjacent to its insertion on the tibia that potentially represented mild tendinopathy. 

Additionally of record, a December 2003 consultative examination report that reflects, in pertinent part, the Veteran's reported history of right knee pain. On physical examination, the diagnosis was right knee osteoarthritis, probably degenerative joint disease.

Also of record, the August 2005 report of VA examination that documented diagnoses of Osgood-Schlatter's disease by history, medial meniscus tear of the right knee and possible mild tendinopathy. The examiner noted the history of the Veteran's right knee disability and concluded that his right knee disability was not incurred in or aggravated by service and opined that it was less likely than not caused by or a result of his military service  

The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the September 2007 Board decision became final. 38 C.F.R. § 20.1100. 

In January 2012, the Veteran requested that his claim be reopened. The evidence received since the September 2007 Board decision includes various lay statements submitted by the Veteran, private treatment records, VA treatment records and his May 2015 Board hearing testimony before the undersigned. In the various lay statements and in his hearing testimony, the Veteran asserted that his right knee disability onset in service during basic training from excessive running as a result of his designation as Athletic Petty Officer. The June 2015 report of private examination offers a positive opinion as to etiology of the claimed right knee disability (i.e., opinion relating current right knee disability back to service). This evidence is not cumulative and redundant of the evidence previously considered in September 2007, as there had been no such positive opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right knee disability.  


ORDER

The application to reopen a claim for service connection for a right knee disability is granted.


REMAND

Having reopened the claim for service connection a right knee disability, the Board finds that further development is warranted. The Board notes that every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111  and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In this case, the presumption of soundness is applicable as there is no evidence that a right knee disability was noted at the Veteran's entry onto active service in August 1979.

A September 1980 service treatment record documents "X-rays show a prominent anterior tibial plateau. Please evaluate." The provisional diagnosis was right Osgood Schlatter's disease. December 1980 service treatment records reflect that the Veteran's right knee Osgood Schlatter's diseased EPTE (existed prior to enlistment). An April 1981 Medical Board evaluation documents that the Veteran had been on active duty for approximately 1 1/2 years and records the Veteran's complaint that he had experienced pain over the anterior right proximal tibia for the last 3 years. The Veteran reported that the pain was aggravated by long standing, climbing stairs and kneeling. He reported treatment, injections and casting, had been ineffective and he experienced increasing pain in the area of the anterior tibial tubercle of the right tibia. On physical examination, the diagnosis was residual Osgood-Schlatter's disease, right leg that EPTE and was not service aggravated.  

The Veteran asserts that his current right knee disability had onset during his period of service. The August 2005 report of VA examination documents diagnoses of Osgood-Schlatter's disease by history, medial meniscus tear of right knee and possible tendinopathy. The examiner reported that the Veteran received treatment during service for right knee pain; however, he did have complaint prior to his entering military service. The examiner noted the in-service diagnosis of Osgood-Schlatter's disease and reported that the disease primarily occurred in adolescents. The examiner concluded that Veteran's right knee disability was not incurred or aggravated by service and was less likely than not caused by or a result of his military service.

Conversely, a June 2015 private treatment record documents a diagnosis of right knee medial compartment degenerative osteoarthritis. The physician opined that this disability more likely than not began during the Veteran's basic training and boot camp. The physician explained that the Veteran's in-service right knee symptoms were not adequately explained by the term Osgood-Schlatter's disease. To that end, the physician noted that a 24 year old (the Veteran's age during this period of service) would have a united tibial apophysis to the tibia and symptoms present in adolescence prior to the uniting would no longer be present. Thus, it was more likely than not that symptoms of swelling and pain and catching documented in his service treatment records were present by reason of intraarticular injury not by reason of symptoms referencing the tibial apophysis then healed to the parent tibial bone. The physician concluded that over the intervening years as a consequence of medial compartment meniscal changes, the Veteran had developed a progressive medial compartment degenerative osteoarthritis.

There is no medical opinion of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed right knee disability (1) clearly and unmistakably preexisted service and, if so, whether a preexisting right knee disorder was clearly and unmistakably not aggravated by the Veteran's military service and the opinions of record are conflicting.  The Board finds further examination is warranted as to the Veteran's claim for entitlement to service connection for a right knee disability.

In addition, the Board notes that in an April 2015 VA treatment record and during his May 2015 Board hearing the Veteran reports that he filed for and had been awarded Social Security disability benefits.  The records pertaining to the filing (award) of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review. Such records may be of significant probative value in determining whether the Veteran's claimed right knee disability onset in or is otherwise related to service disease or injury (whether service connection may be granted). As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the SSA records utilized in the Veteran's application (award) for disability benefits.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of all records referable to the Veteran's SSA disability benefits application (including any SSA determination on his claim for benefits and all medical records underlying such determination). All records received by the RO must be added to the claims file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. Schedule the Veteran for a VA examination to evaluate his complaints of a right knee disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. After a thorough review of the evidence with due consideration given to the Veteran's reported history of a right knee disability, the examiner should provide the following opinions with supporting rationale:

(a) Whether it is clear and unmistakable (obvious, manifest and undebatable) that the Veteran's right knee Osgood-Schlatter's disease pre-existed the Veteran's active service. 

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing right knee Osgood-Schlatter's disease was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease. 

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current right knee disorder had its onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

In responding, please include a discussion of the Veteran's contention that his right knee disability onset in service during basic training from excessive running and as a result of his designation as Athletic Petty Officer and the June 2015 private medical opinion regarding the right knee.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. Then, the RO should readjudicate the Veteran's claim for entitlement to service connection for a right knee disability. If the determination remain unfavorable to him, he and his attorney must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


